Exhibit 10.3
BAKER HUGHES INCORPORATED
EMPLOYEE STOCK PURCHASE PLAN
(As Amended and Restated
Effective as of February 26, 2009)

 



--------------------------------------------------------------------------------



 



BAKER HUGHES INCORPORATED
EMPLOYEE STOCK PURCHASE PLAN
(As Amended and Restated
Effective as of February 26, 2009)
WITNESSETH:
     WHEREAS, the Baker Hughes Incorporated 1987 Employee Stock Purchase Plan
was adopted for the benefit of the eligible employees of Baker Hughes
Incorporated; and
     WHEREAS, the Plan has, from time to time, been amended and restated; and
     WHEREAS, the Company desires to restate the Plan and to amend the Plan to
increase by eight million (8,000,000) shares the number of shares available
under the Plan from 14,500,000 to 22,500,000, and to make revisions to other
provisions of the Plan;
     NOW THEREFORE, the Plan is hereby amended and restated in its entirety as
follows with no interruption in time, effective as of February 26, 2009, except
as otherwise indicated herein:

 



--------------------------------------------------------------------------------



 



BAKER HUGHES INCORPORATED
EMPLOYEE STOCK PURCHASE PLAN
(As Amended and Restated
Effective as of February 26, 2009)
TABLE OF CONTENTS

                  Page    
 
    ARTICLE 1 PURPOSE   1 1.1  
Purpose
  1    
 
    ARTICLE 2 DEFINITIONS   1 2.1  
Definitions
  1 2.2  
Number and Gender
  3 2.3  
Headings
  4    
 
    ARTICLE 3 ELIGIBILITY AND PARTICIPATION   4 3.1  
Eligibility
  4 3.2  
Participation
  4 3.3  
Termination of Participation
  5    
 
    ARTICLE 4 GRANT OF OPTIONS AND EXERCISE OF OPTIONS   7 4.1  
Grant of Options
  7 4.2  
Limitations on the Grant of Options
  7 4.3  
Insufficient Number of Shares
  7 4.4  
Restriction Upon Assignment
  7 4.5  
Exercise of Options; ESPP Accounts
  8 4.6  
Withholding Obligations
  8 4.7  
Notice of Disposition
  8 4.8  
Dispositions in Compliance with Securities Laws
  8    
 
    ARTICLE 5 PROVISIONS RELATED TO COMMON STOCK   8 5.1  
Shares Reserved
  8 5.2  
No Rights of Stockholder Until Exercise
  9 5.3  
Registration of Shares of Common Stock
  9 5.4  
Certificates for Shares
  9 5.5  
Changes in Common Stock and Adjustments
  10    
 
    ARTICLE 6 ADMINISTRATION OF PLAN   10 6.1  
Plan Administrator
  10 6.2  
Resignation and Removal
  10 6.3  
Records and Procedures
  10 6.4  
Self-Interest of Plan Administrator
  10 6.5  
Compensation and Bonding
  11 6.6  
Plan Administrator Powers and Duties
  11

-i-



--------------------------------------------------------------------------------



 



                  Page 6.7  
Reliance on Documents, Instruments, etc.
  11    
 
    ARTICLE 7 EXTENSION OF PLAN TO EMPLOYERS   12 7.1  
Adoption by Employers
  12 7.2  
Single Plan
  12 7.3  
No Joint Venture Implied
  12    
 
    ARTICLE 8 MISCELLANEOUS   13 8.1  
Use of Funds; No Interest Paid
  13 8.2  
Amendment to the Plan
  13 8.3  
Plan Not an Employment Contract
  13 8.4  
Beneficiary(ies)
  13 8.5  
Severability
  13 8.6  
Binding Effect
  13 8.7  
Limitation on Liability
  13 8.8  
Arbitration
  14 8.9  
Governing Law
  14

-ii-



--------------------------------------------------------------------------------



 



BAKER HUGHES INCORPORATED
EMPLOYEE STOCK PURCHASE PLAN
(As Amended and Restated
Effective as of February 26, 2009)
ARTICLE 1: PURPOSE
1.1 Purpose.
     (a) The purpose of the BAKER HUGHES INCORPORATED EMPLOYEE STOCK PURCHASE
PLAN (the “Plan”) is to encourage and enable Eligible Employees (defined below)
to voluntarily acquire proprietary interests in BAKER HUGHES INCORPORATED (the
“Company”) through the ownership of the Company’s Common Stock (defined below)
at a favorable price and upon favorable terms and to furnish to the Eligible
Employees an incentive to advance the best interests of the Company for the
mutual benefit of the Eligible Employees, the Company and the Company’s
stockholders. The Plan is intended to qualify as an “employee stock purchase
plan” under section 423 of the Code (defined below). Accordingly, the provisions
of the Plan shall be construed in a manner consistent with the requirements of
that Code section.
     (b) Subject to approval by the Company’s stockholders, the provisions of
Section 5.1 shall become effective as of February 26, 2009.
ARTICLE 2: DEFINITIONS
2.1 Definitions.
     “Affiliate” means (a) any entity which is a member of the same controlled
group of corporations within the meaning of section 414(b) of the Code, (b) a
trade or business (whether or not incorporated) which is under common control
(within the meaning of section 414(c) of the Code), or (c) any entity which is a
member of the same affiliated service group (within the meaning of section
414(m) of the Code), with the Company.
     “Beneficiary” or “Beneficiaries” shall be as determined pursuant to the
provisions of Section 8.4.
     “Board” means the Board of Directors of the Company.
     “Code” means the Internal Revenue Code of 1986, as amended. References to
sections of the Code shall include the regulations issued thereunder.
     “Committee” means the Administrative Committee that may be appointed by the
Compensation Committee as a Plan Administrator.
     “Common Stock” means the $1 par value common stock of the Company.

-1-



--------------------------------------------------------------------------------



 



     “Company” means Baker Hughes Incorporated, a Delaware corporation.
     “Compensation Committee” means the Compensation Committee of the Board.
     “Date of Exercise” means, for each Option Period, the last day that the
principal securities exchange on which the Common Stock is listed is open for
trading.
     "Date of Grant” means the date on which Options are granted, as such date
is determined by the Board or the Compensation Committee.
     “Eligible Compensation” means a Participant’s base salary or wages measured
on an annual basis (as defined in section 3401(a) of the Code for purposes of
federal income tax withholding) from the Company, modified by including any
portion thereof that such Participant could have received in cash in lieu of
(a) any deferrals made by the Participant pursuant to the Baker Hughes
Incorporated Supplemental Retirement Plan or (b) elective contributions made on
his behalf by the Company pursuant to a qualified cash or deferred arrangement
described in section 401(k) of the Code and any elective contributions under a
cafeteria plan described in section 125 of the Code, and modified further by
excluding any bonus, incentive compensation, commissions, expense reimbursements
or other expense allowances, fringe benefits (cash and noncash), moving
expenses, deferred compensation (other than elective contributions to the
Company’s qualified cash or deferred arrangement described in section 401(k) of
the Code), welfare benefits as defined in the Employee Retirement Income
Security Act of 1974, as amended, overtime pay, special performance compensation
amounts and severance compensation.
     “Eligible Employee” means each Employee who is scheduled to work at least
20 hours per pay period during the Option Period, and subject to the provisions
of Section 3.2(f), is an Employee at the beginning of the Option Period;
provided, that the following Employees shall not be eligible to participate in
the Plan:
     (a) an Employee who is a citizen of a foreign country that prohibits
foreign corporations from granting stock options to any of its citizens; and
     (b) an Employee if such Employee, immediately after the Option is granted,
owns stock (as defined by sections 423(b)(3) and 424(d) of the Code) possessing
5 percent or more of the total combined voting power or value of all classes of
stock of the Company or of a subsidiary.
     “Employee” means each individual employed by an Employer.
     “Employer” means the Company and each entity that has adopted the Plan
pursuant to the provisions of Article 7.
     “ESPP Account” means the individual account established by the ESPP
Administrator for each Participant in the Plan.
     “ESPP Administrator” means the stock brokerage or other financial services
firm

-2-



--------------------------------------------------------------------------------



 



designated or approved by the Plan Administrator to hold shares purchased under
the Plan for the ESPP Accounts of Participants.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, or
any successor act.
     “Fair Market Value” means the per share price of the last sale of the
Common Stock on the “composite tape” on the trading day prior to the date on
which the value is being determined. The “composite tape” is the composite
transactions in the Common Stock as reported by The Wall Street Journal.
     “Option” means an option to purchase shares of Common Stock under the terms
and provisions of the Plan.
     “Option Period” means the 12-month period commencing on January 1 of each
calendar year, unless the Board or the Compensation Committee changes the
duration of the Option Period with respect to future Options, and except as
modified by Sections 3.3(c)(2) and 3.3(c)(4). An Option Period may not exceed
27 months.
     “Option Price” means the price per share to be paid by each Participant on
each exercise of his Option and shall be a sum equal to 85% of the Fair Market
Value of a share of Common Stock on the Date of Exercise or on the Date of
Grant, whichever amount is lesser, unless the Board or the Compensation
Committee changes the Option Price with respect to future Options. Prior to the
commencement of any future Option Period, the Board or the Compensation
Committee may, in lieu of the Option Price specified in the preceding sentence,
establish an Option Price that is greater than 85% of the Fair Market Value of a
share of Common Stock on the Date of Exercise.
     “Participant” means each Eligible Employee who elects to participate in the
Plan.
     “Plan” means the Baker Hughes Incorporated Employee Stock Purchase Plan, as
amended from time to time.
     “Plan Administrator” means the Company, acting through its delegates. Such
delegates shall include the Administrative Committee, the Investment Committee
of the Company and any individual Plan Administrator appointed by the Board with
respect to the employee benefit plans of the Company and its Affiliates, each of
which shall have the duties and responsibilities assigned to it from time to
time by the Board. As used in the Plan, the term “Plan Administrator” shall
refer to the applicable delegate of the Company as determined pursuant to the
actions of the Board.
     “Securities Act” means the Securities Act of 1933, as amended, or any
successor statute.
2.2 Number and Gender. Wherever appropriate herein, words used in the singular
shall be considered to include the plural and words used in the plural shall be
considered to include the singular. The masculine gender, where appearing in the
Plan, shall be deemed to include the feminine gender.

-3-



--------------------------------------------------------------------------------



 



2.3 Headings. The headings of Articles and Sections herein are included solely
for convenience and if there is any conflict between such headings and the text
of the Plan, the text shall control.
ARTICLE 3: ELIGIBILITY AND PARTICIPATION
3.1 Eligibility. All Eligible Employees shall be eligible to participate in the
Plan for an Option Period, provided that the Eligible Employee’s employment with
an Employer continues uninterrupted throughout the Option Period. A transfer
between or among Employers shall not be treated as an interruption of the
Eligible Employee’s employment.
3.2 Participation.
     (a) Election to Participate. An Eligible Employee shall become a
Participant after satisfying the eligibility requirements in Section 3.1 and
delivering to the Plan Administrator during the enrollment period established by
the Plan Administrator an enrollment form that (1) indicates the Eligible
Employee’s election to participate in the Plan as of the next following Date of
Grant; (2) authorizes the payroll deduction and states the amount to be deducted
regularly from the Participant’s Eligible Compensation and to be accrued under
the Plan for his benefit; and (3) authorizes the purchase of the Common Stock at
the end of the Option Period. The effective date of a Participant’s
participation shall be the Date of Grant following the Plan Administrator’s
receipt of the Participant’s authorization. The procedure established by the
Plan Administrator for an Eligible Employee to enroll in the Plan may be through
any written form or any telephonic, electronic mail, intranet, internet or any
other electronic process established by the Plan Administrator from time to
time.
     (b) Continuing Election. A Participant’s election to participate in the
Plan with respect to an Option Period shall continue for each successive Option
Period at the same payroll deduction percentage as in effect at the termination
of the prior Option Period unless the Participant amends or cancels his
participation pursuant to subsection 3.2(d).
     (c) Payroll Deductions. Each Participant will designate in his
participation election the stated amount to be deducted from his Eligible
Compensation on each payday. A Participant may elect to have deducted from 1% to
10% of his Eligible Compensation, or such other percentages as the Committee may
from time to time determine. A Participant’s percentage deduction election must
be in whole percentages, and a Participant’s payroll deductions for the entire
Option Period are based on his Eligible Compensation at the beginning of the
Option Period. The stated amount may not be less than a sum that will result in
the payment into the Plan of at least $5.00 each payday. The stated amount may
not exceed either of (1) 10% of the amount of Eligible Compensation (or such
other maximum percentage as determined by the Committee), or (2) an amount which
will result in noncompliance with the $25,000 statutory limitation described in
Section 4.2.
     Participant payroll deductions are maintained by the Company as an accrual
for the benefit of the Participant until the Date of Exercise.

-4-



--------------------------------------------------------------------------------



 



     (d) Changes in Payroll Deductions. By delivering to the Plan Administrator
a new written payroll deduction authorization form, a Participant may amend the
stated amount of his payroll deduction to reduce the rate of his payroll
deductions at any time during an Option Period. A Participant’s payroll
deduction designation rate may not be increased during an Option Period. The new
payroll deduction rate will become effective for the next payroll period,
provided that the next payroll period commences more than 15 days after receipt
of the new authorization form. Any change to the rate of payroll deduction will
continue for the remainder of the Option Period. Changes in the rate of payroll
deductions are limited to one change during any Option Period.
     (e) Leaves of Absence. During leaves of absence approved by the Plan
Administrator and in compliance with the requirements of Treasury Regulation §
1.421-1(h)(2), a Participant may continue participation in the Plan at the
stated amount in his payroll deduction election by making cash payments to the
Company on his normal paydays equal to any reduction in his payroll deductions
caused by his leave.
     (f) Re-admission to Participate after Termination of Participation. If a
Participant’s participation in the Plan is terminated due to his withdrawal from
the Plan in accordance with the provisions of Section 3.3(a), the Participant
shall be eligible to participate again in the Plan upon the expiration of the
Option Period during which such Participant ceased participation and may
participate in any subsequent Option Period by making an election to participate
in accordance with the provisions of Section 3.2(a). If a Participant’s
participation in the Plan is terminated due to his termination of employment and
he is subsequently re-employed by an Employer, he may participate in the Plan
upon his re-employment if he satisfies the eligibility requirements of
Section 3.1 and he elects to participate in the Plan in accordance with the
provisions of Section 3.2(a).
3.3 Termination of Participation.
     (a) Withdrawal from Participation. A Participant may withdraw completely
from participation in the Plan at any time during an Option Period. To withdraw
from the Plan, a Participant must deliver to the Plan Administrator a notice of
withdrawal in a form and manner authorized by the Plan Administrator, and the
notice of withdrawal must be delivered within the time period established by the
Plan Administrator. After the Plan Administrator’s receipt of the notice of
withdrawal, the Participant’s payroll deduction authorization and his interest
in unexercised options under the Plan will terminate and the Participant’s prior
payroll deductions made under the Plan will be refunded to the Participant.
     (b) Voluntary Termination of Participation. A Participant may voluntarily
terminate his participation in the Plan by lowering the rate of his payroll
deductions to zero for the remainder of the Option Period, in accordance with
the provisions of Section 3.2(d). A Participant who has decreased his rate of
payroll deduction to zero will be deemed to continue as a Participant in the
Plan until he withdraws from the Plan in accordance with the provisions of
subsection 3.3(a) or his participation is terminated in accordance with the
provisions of subsection 3.3(c). As long as the Participant continues as a
Participant in the Plan, the amount

-5-



--------------------------------------------------------------------------------



 



accrued for the Participant under the Plan will be applied to the purchase of
Common Stock at the end of the Option Period.
     (c) Involuntary Termination of Participation.
          (1) Termination of Employment Other than by Retirement, Death or
Disposition of Assets, etc. If the employment of a Participant with all
Employers terminates other than by retirement, death or as a result of a
disposition of assets, a division or an entity or as a result of a plant
closing, or if he is no longer eligible to participate in the Plan, his
participation in the Plan shall, without any action on his part, automatically
terminate as of the date of the termination of his employment or the date of the
termination of his eligibility. The Employer will refund to the Participant the
amount of the Participant’s prior payroll deductions made under the Plan, and
his interest in unexercised Options under the Plan shall terminate. A
termination of employment does not include a transfer of employment among
Employers or a transfer of employment to a venture or entity in which the
Company or an Affiliate has an equity interest exceeding 50 percent.
          (2) Termination by Retirement. If a Participant is at least 55 years
of age and has an aggregate of at least ten (10) years of service with all
Employers, he may retire under the Plan. The Participant may, at his election by
written notice to the Plan Administrator, either (A) exercise his Option as of
his termination date, in which event the Employer shall apply the amount accrued
under the Plan at that time to the purchase at the Option Price of shares of
Common Stock, including fractions, or (B) request payment of the Participant’s
prior payroll deductions made under the Plan at that time, in which event the
Employer promptly shall make such payment, and thereupon the Participant’s
interest in unexercised Options under the Plan shall terminate. If the
Participant elects to exercise his Option, the date of his termination shall be
deemed to be the Date of Exercise for the purpose of computing the amount of the
Option Price of the Common Stock.
          (3) Termination by Death. If a Participant’s employment is terminated
by his death, any accrual under the Plan for the purchase of shares of Common
Stock and any shares of Common Stock in the Participant’s name shall be
distributed to the Participant’s Beneficiaries.
          (4) Termination as a Result of a Disposition of Assets, a Division or
an Entity or a Plant Closing. A Participant whose employment with his Employer
is terminated as a result of a disposition of assets, a division or an entity or
as a result of a plant closing may, at his election by written notice to the
Plan Administrator, either (A) exercise his Option as of his termination date,
in which event the Employer shall apply the amount accrued under the Plan at
that time to the purchase at the Option Price of shares of Common Stock,
including fractions, or (B) request payment of the Participant’s prior payroll
deductions made under the Plan at that time, in which event the Employer
promptly shall make such payment, and thereupon the Participant’s interest in
unexercised Options under the Plan shall terminate. If the Participant elects to
exercise his Option, the date of his termination shall be deemed to be the Date
of Exercise for the purpose of computing the amount of the Option Price of the
Common Stock. As determined by the Plan Administrator, a Participant shall be
deemed to have terminated his employment with all Employers (A) as a result of a
disposition of assets, a division or an entity if such employment is terminated
coincident with and as a result of the disposition, by the

-6-



--------------------------------------------------------------------------------



 



Employer, the Company or their subsidiaries or Affiliates, of assets, a division
or any other business entity (regardless of form) in connection with a sale,
exchange, merger or other business transaction, or (B) as a result of a plant
closing if such employment is terminated coincident with and as a result of a
significant manufacturing plant closing by the Employer, but not as a result of
mere district changes or layoffs.
ARTICLE 4: GRANT OF OPTIONS AND EXERCISE OF OPTIONS
4.1 Grant of Options. Following the effective date of the Plan and continuing
for as long as the Plan remains in force, Options will be offered under the Plan
to all Participants to purchase shares of Common Stock. Options shall be granted
on the Date of Grant and shall be exercisable on the Date of Exercise. For each
Participant, the number of shares of Common Stock, including fractions that may
be purchased under his Option shall be the lesser of (a) the aggregate payroll
deductions authorized by the Participant in accordance with subsection 3.2(c)
for the Option Period divided by the Option Price or (b) the amount specified in
Section 4.2, subject to the availability of a sufficient number of shares of
Common Stock reserved for purchase under the Plan. In the event there is an
insufficient number of shares reserved for purchase under the Plan, the number
of shares purchased shall be adjusted as provided in Section 4.3.
4.2 Limitations on the Grant of Options. No Participant shall be permitted to
purchase Common Stock under the Plan or under any other employee stock purchase
plan of the Company or of any of its subsidiaries or related corporations at a
rate which exceeds $25,000 in Fair Market Value of Common Stock (determined at
the Date of Grant of the Option), and no Employee shall be granted Options for
more than 2,500 shares of Common Stock under the Plan at the time the Option is
granted (whether the Option Price is determined with reference to the Date of
Grant or the Date of Exercise) for each calendar year in which any such Option
granted to such Employee is outstanding at any time.
4.3 Insufficient Number of Shares. If the number of shares of Common Stock
reserved for purchase for any Option Period is insufficient to cover the number
of shares which Participants elect to purchase during such Option Period, then
the number of shares of Common Stock which each Participant has a right to
purchase on the Date of Exercise shall be reduced to the number of shares of
Common Stock which the Plan Administrator shall determine by multiplying the
number of shares of Common Stock reserved under the Plan for such Option Period
by a fraction, the numerator of which shall be the number of shares of Common
Stock which the Participant elected to purchase during the Option Period and the
denominator of which shall be the total number of shares of Common Stock which
all Participants elected to purchase during such Option Period.
4.4 Restriction Upon Assignment. An Option shall not be transferable otherwise
than by will or the laws of descent and distribution and is exercisable during
the Participant’s lifetime only by him. An Option may not be exercised to any
extent except by the Participant. The Plan Administrator and the ESPP
Administrator, if any, will not recognize, and shall be under no duty to
recognize, any assignment or purported assignment by a Participant of his Option
or of any rights under his Option.
4.5 Exercise of Options; ESPP Accounts.

-7-



--------------------------------------------------------------------------------



 



     (a) Exercise of Options. Each Participant will be deemed, automatically,
and without any act on his part, to have exercised his Option on each Date of
Exercise to the extent that the amount accrued under the Plan is sufficient to
purchase at the Option Price whole and fractional shares of the Common Stock,
except that the number of shares of Common Stock purchased shall not exceed the
limitations set forth in Section 4.2. The issuance of shares of Common Stock may
be effected on a noncertificated basis to the extent not prohibited by
applicable law or the applicable rules of any stock exchange.
     (b) ESPP Accounts. As soon as practicable on or before the Date of
Exercise, the Plan Administrator shall deliver, or cause to be delivered, to the
ESPP Administrator the information necessary to have the total number of shares
of the Common Stock representing exercised Options in the aggregate (for both
whole and fractional shares) deposited into the Participants’ ESPP Accounts. The
shares of Common Stock shall be allocated among the ESPP Accounts based on a
fraction, the numerator of which is the amount accrued for a Participant under
the Plan on the Date of Exercise and the denominator of which shall be the
aggregate of the amounts accrued for all Participants under the Plan on the Date
of Exercise. A Participant shall be free to dispose of the shares of Common
Stock in his ESPP Account at any time, subject to the provisions of Sections 4.6
and 4.7 and subject to any administrative blackout periods.
     Each Participant’s ESPP Account shall be administered in accordance with
procedures established from time to time by the ESPP Administrator.
4.6 Withholding Obligations. At the time the Option is exercised, or at the time
some or all of the Common Stock is disposed of, a Participant shall make
adequate provision for local, state, federal and foreign withholding obligations
of his Employer, if any, that arise upon exercise of the Option or upon
disposition of the Common Stock. The Employer may withhold from the
Participant’s compensation the amount necessary to meet such withholding
obligations.
4.7 Notice of Disposition. By becoming a Participant in the Plan, each
Participant agrees to promptly give the ESPP Administrator, or in the absence of
the ESPP Administrator, the Plan Administrator, notice of any shares of Common
Stock disposed of within the later of (a) one year from the Date of Exercise and
(b) two years from the Date of Grant with respect to such Stock, and the notice
shall include the number of shares of Common Stock disposed of and the Date of
Exercise and the Date of Grant for the Common Stock.
4.8 Dispositions in Compliance with Securities Laws. By becoming a Participant
in the Plan, each Participant agrees that any dispositions of shares of Common
Stock by such Participant shall be in compliance with the provisions of federal,
state and foreign securities laws, including the provisions of Section 16(b) of
the Exchange Act.
ARTICLE 5: PROVISIONS RELATED TO COMMON STOCK
5.1 Shares Reserved. Subject to the provisions of Section 5.5 (relating to
adjustment upon changes in stock), the number of shares of Common Stock which
may be sold pursuant to Options under the Plan shall not exceed in the aggregate
22,500,000 shares, and may be unissued shares, reacquired shares or shares
bought on the market for purposes of the Plan.

-8-



--------------------------------------------------------------------------------



 



5.2 No Rights of Stockholder Until Exercise. With respect to shares subject to
an Option, a Participant shall not be deemed to be a stockholder, and he shall
not have any of the rights or privileges of a stockholder until the exercise of
his Option. After the exercise of the Option, each Participant shall have full
stockholder rights with respect to all shares of Common Stock in his ESPP
Account, including, but not limited to, voting, dividend and liquidation rights.
The ESPP Administrator shall establish procedures to facilitate the
Participant’s voting rights attributable to the Common Stock in his ESPP
Account.
5.3 Registration of Shares of Common Stock. Notwithstanding any other provision
of the Plan, the Company shall have no obligation to issue or deliver any shares
of Common Stock under the Plan or make any other distribution of benefits under
the Plan unless such issuance, delivery or distribution would comply with all
applicable laws (including, without limitation, the requirements of the
Securities Act), and the applicable requirements of any securities exchange or
similar entity.
     The Company shall be under no obligation to any Participant to register for
offering or resale or to qualify for exemption under the Securities Act, or to
register or qualify under state securities laws, any shares of Common Stock, or
to continue in effect any such registrations or qualifications if made. The
Company may issue certificates for shares with such legends and subject to such
restrictions on transfer and stop-transfer instructions as counsel for the
Company deems necessary or desirable for compliance by the Company with federal
and state securities laws.
     The Company shall seek to obtain from each federal, state, foreign or other
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to issue and sell shares of Common Stock upon the exercise of
the Options. If, after commercially reasonable efforts, the Company is unable to
obtain from any such regulatory commission or agency the authority that counsel
for the Company deems necessary for the lawful issuance and sale of shares of
Common Stock in any particular jurisdiction, the Company shall be relieved from
liability to any Participant, except to return to him the Participant’s prior
payroll deductions made under the Plan.
5.4 Certificates for Shares. For shares of Common Stock maintained in ESPP
Accounts, the ESPP Administrator shall establish procedures, including any
applicable fees, for the delivery of a certificate representing the aggregate
number of whole shares of Common Stock in a Participant’s ESPP Account. In the
absence of an ESPP Administrator, the Plan Administrator, in its sole
discretion, may determine the method for delivering certificates for shares of
Common Stock to Participants. At the time of the delivery of a certificate to
(a) a Participant, (b) a former Participant or (c) the Participant’s or former
Participant’s Beneficiary or Beneficiaries, any fractional share of Common Stock
in the Participant’s or former Participant’s ESPP Account shall be converted to
cash, which shall be distributed to the Participant, former Participant,
Beneficiary or Beneficiaries.
5.5 Changes in Common Stock and Adjustments. The existence of the Plan and the
Options granted hereunder shall not limit, affect or restrict in any way the
right or power of the Board or the Company’s stockholders to make or authorize
any or all adjustments, recapitalizations, reorganizations or other changes in
the capital stock of the Company or its

-9-



--------------------------------------------------------------------------------



 



business or any merger or consolidation of the Company, or any issue of bonds,
debentures, preferred or prior preference stock (whether or not such issue is
prior to, on a parity with or junior to the shares of Common Stock issued under
the Plan) or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business or any other corporate act
or proceeding of any kind, whether or not of a character similar to that of the
acts or proceedings enumerated above.
     If there shall be any change in the shares of the Common Stock or the
capitalization of the Company through merger, consolidation, reorganization,
recapitalization, stock dividend, stock split, reverse stock split, split up,
spin-off, combination of shares, exchange of shares, dividend in kind or other
like change in capital structure or distribution (other than normal cash
dividends) to stockholders of the Company, the Board, in its sole discretion, to
prevent dilution or enlargement of Participants’ rights under the Plan, will
take appropriate action to adjust accordingly the number of shares subject to
the Plan and the number and Option Price of shares subject to existing Options.
ARTICLE 6: ADMINISTRATION OF PLAN
6.1 Plan Administrator. The Company shall be the “Plan Administrator.”
6.2 Resignation and Removal. The members of the Committee shall serve at the
pleasure of the Board; they may be officers, directors, or employees of the
Company or any other individuals. At any time during his term of office, any
member of the Committee or any individual serving as Plan Administrator may
resign by giving written notice to the Board, such resignation to become
effective upon the appointment of a substitute or, if earlier, the lapse of
thirty days after such notice is given as herein provided. At any time during
its term of office, and for any reason, any member of the Committee or any
individual serving as Plan Administrator may be removed by the Board.
6.3 Records and Procedures. The Plan Administrator shall keep appropriate
records of its proceedings and the administration of the Plan and shall make
available for examination during business hours to any Participant, former
Participant or any Beneficiary of any Participant or former Participant such
records as pertain to that individual’s interest in the Plan. If the Committee
is performing duties as the Plan Administrator, the Committee shall designate
the individual or individuals who shall be authorized to sign for the Plan
Administrator and, upon such designation, the signature of such individual or
individuals shall bind the Plan Administrator.
6.4 Self-Interest of Plan Administrator. Neither the members of the Committee
nor any individual Plan Administrator shall have any right to vote or decide
upon any matter relating solely to himself under the Plan or to vote in any case
in which his individual right to claim any benefit under the Plan is
particularly involved. In any case in which any Committee member or individual
Plan Administrator is so disqualified to act, the other members of the Committee
shall decide the matter in which the Committee member or individual Plan
Administrator is disqualified.

-10-



--------------------------------------------------------------------------------



 



6.5 Compensation and Bonding. Neither the members of the Committee nor any
individual Plan Administrator shall receive compensation with respect to their
services on the Committee or as Plan Administrator. To the extent required by
applicable law, or required by the Company, neither the members of the Committee
nor any individual Plan Administrator shall furnish bond or security for the
performance of their duties hereunder.
6.6 Plan Administrator Powers and Duties. The Plan Administrator shall supervise
the administration and enforcement of the Plan according to the terms and
provisions hereof and shall have all powers necessary to accomplish these
purposes, including, but not by way of limitation, the right, power, and
authority:
     (a) to make rules, regulations, and bylaws for the administration of the
Plan that are not inconsistent with the terms and provisions hereof, and to
enforce the terms of the Plan and the rules and regulations promulgated
thereunder by the Plan Administrator;
     (b) to establish procedures for the appointment of designated Beneficiaries
by Participants and former Participants;
     (c) to construe in its discretion all terms, provisions, conditions, and
limitations of the Plan;
     (d) to correct, subject to the provisions of Section 8.2, any defect or to
supply any omission or to reconcile any inconsistency that may appear in the
Plan in such manner and to such extent as it shall deem in its discretion
expedient to effectuate the purposes of the Plan;
     (e) to employ and compensate such accountants, attorneys, investment
advisors and other agents, employees, and independent contractors as the Plan
Administrator may deem necessary or advisable for the proper and efficient
administration of the Plan;
     (f) to determine in its discretion all questions relating to eligibility;
and
     (g) to determine whether and when a Participant has incurred a termination
of employment and the reason for such termination.
6.7 Reliance on Documents, Instruments, etc. The Plan Administrator may rely on
any certificate, statement or other representation made on behalf of the
Company, any Employer, any Employee, any Participant, any former Participant or
any Beneficiary, which the Plan Administrator in good faith believes to be
genuine, and on any certificate, statement, report or other representation made
to it by any agent or any attorney, accountant or other expert retained by it or
the Company in connection with the operation and administration of the Plan.
ARTICLE 7: EXTENSION OF PLAN TO EMPLOYERS
7.1 Adoption by Employers.
     (a) With the written approval of the Plan Administrator, any entity that is
an Affiliate may adopt the Plan by appropriate action of its board of directors
or noncorporate counterpart, as evidenced by a written instrument executed by an
authorized officer of such entity or an

-11-



--------------------------------------------------------------------------------



 



executed adoption agreement (approved by the board of directors or noncorporate
counterpart of the Affiliate), agreeing to be bound by all the terms, conditions
and limitations of the Plan except those, if any, specifically described in the
adoption instrument, and providing all information required by the Plan
Administrator. The Plan Administrator and the adopting Affiliate may agree to
incorporate specific provisions relating to the operation of the Plan that apply
to the adopting Affiliate only and shall become, as to such adopting Affiliate
and its employees, a part of the Plan.
     (b) The provisions of the Plan may be modified so as to increase the
obligations of an adopting Affiliate only with the consent of such Affiliate,
which consent shall be conclusively presumed to have been given by such
Affiliate unless the Affiliate gives the Company written notice of its rejection
of the amendment within 30 days after the adoption of the amendment.
     (c) The provisions of the Plan shall apply separately and equally to each
adopting Affiliate and its employees in the same manner as is expressly provided
for the Company and its employees, except that the power to appoint or otherwise
affect the Plan Administrator and the power to amend or terminate the Plan shall
be exercised by the Company. The Plan Administrator shall act as the agent for
each Affiliate that adopts the Plan for all purposes of administration thereof.
     (d) Any adopting Affiliate may, by appropriate action of its board of
directors or noncorporate counterpart, terminate its participation in the Plan.
Moreover, the Plan Administrator may, in its discretion, terminate an
Affiliate’s participation in the Plan at any time.
     (e) The Plan will terminate with respect to any Affiliate that has adopted
the Plan pursuant to this Section if the Affiliate ceases to be an Affiliate or
revokes its adoption of the Plan by resolution of its board of directors or
noncorporate counterpart evidenced by a written instrument executed by an
authorized officer of the Affiliate. If the Plan terminates with respect to any
Affiliate, the employees of that Affiliate will no longer be eligible to be
Participants in the Plan.
7.2 Single Plan. For purposes of the Code, the Plan as adopted by the Affiliates
shall constitute a single plan rather than a separate plan of each Affiliate.
7.3 No Joint Venture Implied. The document which evidences the adoption of the
Plan by an Affiliate shall become a part of the Plan. However, neither the
adoption of the Plan by an Affiliate nor any act performed by it in relation to
the Plan shall ever create a joint venture or partnership relation between it
and any other Affiliate.
ARTICLE 8: MISCELLANEOUS
8.1 Use of Funds; No Interest Paid. All funds received or held by the Company
under the Plan will be included in the general funds of the Company free of any
trust or other restriction, and may be used for any corporate purpose.
Notwithstanding any other Plan provisions to the contrary, in the event a
Participant’s employment with his Employer is terminated and, if at the time of
such termination, the Participant owes money to any Employer, his Employer shall
have the right, at its discretion prior to the exercise of the Participant’s
Option or the payment of the

-12-



--------------------------------------------------------------------------------



 



Participant’s prior payroll deductions made under the Plan, to deduct any such
monies from the funds to be paid to the Participant.
     No interest will be paid to any Participant with respect to funds held in
the Plan or funds held in the ESPP Account.
8.2 Amendment to the Plan. The Board or the Compensation Committee may amend the
Plan at any time and from time to time, subject to the limitation that approval
by the vote of the holders of a majority of the outstanding securities of the
Company entitled to vote shall be required to amend the Plan (a) to materially
increase the benefits accruing to Participants under the Plan, (b) to materially
increase the number of securities which may be issued under the Plan, or (c) to
materially modify the requirements as to eligibility for participation in the
Plan.
8.3 Plan Not an Employment Contract. The adoption and maintenance of the Plan is
not a contract between the Employers and their respective employees that gives
any employee the right to be retained in its employment. Likewise, it is not
intended to interfere with the rights of any Employer to terminate an Employee’s
employment at any time with or without notice and with or without cause or to
interfere with an Employee’s right to terminate his employment at any time.
8.4 Beneficiary(ies). At the time of the Participant’s or former Participant’s
death, (a) any cash in the Plan or (b) any cash and shares of Common Stock in
the ESPP Account shall be distributed to such Participant’s or former
Participant’s (1) executor or administrator or (2) his heirs at law, if there is
no administration of such Participant’s or former Participant’s estate. The
Participant’s or former Participant’s executor or administrator or heirs at law,
if there is no administration of such Participant’s or former Participant’s
estate, shall be such Participant’s or former Participant’s Beneficiaries.
Before any distribution is made, the Plan Administrator may require appropriate
written documentation of (a) the appointment of the personal representative of
the Participant’s estate or (b) heirship.
8.5 Severability. Each provision of this Agreement may be severed. If any
provision is determined to be invalid or unenforceable, that determination shall
not affect the validity or enforceability of any other provision.
8.6 Binding Effect. This Agreement shall be binding upon any successor of the
Company.
8.7 Limitation on Liability. Under no circumstances shall the Company incur
liability for any indirect, incidental, consequential or special damages
(including lost profits) of any form incurred by any person, whether or not
foreseeable and regardless of the form of the act in which such a claim may be
brought, with respect to this Plan or the Company’s role as Plan sponsor.
8.8 Arbitration. Any controversy arising out of or relating to the Plan,
including without limitation, any and all disputes, claims (whether in tort,
contract, statutory or otherwise) or disagreements concerning the interpretation
or application of the provisions of the Plan, Employer’s employment of
Participant and the termination of that employment, shall be resolved by
arbitration in accordance with the Employee Benefit Plan Claims Arbitration
Rules of the American Arbitration Association (the “AAA”) then in effect. Within
ten (10) business days of

-13-



--------------------------------------------------------------------------------



 



the initiation of an arbitration hereunder, the Company and the Participant will
each separately designate an arbitrator, and within twenty (20) business days of
selection, the appointed arbitrators will appoint a neutral arbitrator from the
AAA National Panel of Employee Benefit Plan Claims Arbitrators. The arbitrators
shall issue their written decision (including a statement of finding of facts)
within thirty (30) days from the date of the close of the arbitration hearing.
The decision of the arbitrators selected hereunder will be final and binding on
both parties. This arbitration provision is expressly made pursuant to and shall
be governed by the Federal Arbitration Act, 9 U.S.C. Sections 1-16 (or
replacement or successor statute). Pursuant to Section 9 of the Federal
Arbitration Act, the Company and any Participant agrees that any judgment of the
United States District Court for the District in which the headquarters of the
Company is located at the time of initiation of an arbitration hereunder shall
be entered upon the award made pursuant to the arbitration. Nothing in this
Section 8.8 shall be construed, in any way, to limit the scope and effect of
Article 6. In any arbitration proceeding full effect shall be given to the
rights, powers, and authorities of the Plan Administrator under Article 6.
8.9 Governing Law. All provisions of the Plan shall be construed in accordance
with the laws of State of Texas, except to the extent preempted by federal law
and except to the extent that the conflicts of laws provisions of the State of
Texas would require the application of the relevant law of another jurisdiction,
in which event the relevant law of the State of Texas will nonetheless apply,
with venue for litigation being in Houston, Texas.

-14-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
this 27th day of April, 2009.

            BAKER HUGHES INCORPORATED
      By:   /s/ Didier Charreton         Didier Charreton        Vice President,
Human Resources     

Signature page to
Baker Hughes Incorporated
Employee Stock Purchase Plan
(As Amended and Restated Effective as of February 26, 2009)

 